 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHALLA ALFARO BRITTANY,                         No. 2:18-cv-2627-KJM-KJN PS
12                       Plaintiff,
13           v.
14    SACRAMENTO POLICE                                 ORDER
      DEPARTMENT, et al.,
15

16
                         Defendants.
17

18

19          Presently pending before the court is plaintiff’s motion for leave to proceed in forma

20   pauperis pursuant to 28 U.S.C. § 1915. (ECF No. 2.)

21          The affidavit in support of the motion indicates that plaintiff has gross income of

22   approximately $15,000.00 per month and net income of approximately $9,758.00 per month, and

23   also has $67,000.00 in a checking or savings account. (ECF No. 2.) As such, plaintiff plainly

24   does not qualify for in forma pauperis status.

25          Accordingly, IT IS HEREBY ORDERED that:

26          1.    Plaintiff’s motion to proceed in forma pauperis (ECF No. 2) is DENIED.

27          2. Within 28 days of this order, plaintiff shall pay the applicable filing fee.

28          3. Failure to timely pay the filing fee, or timely request an extension of time to do so,
                                                       1
 1            may result in dismissal of the action pursuant to Federal Rule of Civil Procedure

 2            41(b).

 3         IT IS SO ORDERED.

 4   Dated: November 7, 2018

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
